Citation Nr: 1420205	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-09 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for neuropathy of the bilateral lower extremities. 

2.  Entitlement to increases in the "staged ratings" (10 percent prior to September 11, 2012 and 30 percent since that date) for coronary artery disease. 

3.  Entitlement to increases in the "staged ratings" (0 percent prior to September 17, 2012 and 20 percent since that date) for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to April 1966 and from January 1986 to June 1969 with subsequent Reserve service.

The appeal for neuropathy of the bilateral lower extremities is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal for increased ratings for coronary artery disease is before the Board on appeal from a December 2010 rating decision of the Philadelphia RO, which granted service connection and assigned a 10 percent rating, effective August 31, 2010.  A July 2013 rating decision increased the evaluation to 30 percent, effective September 11, 2012.   

The appeal for increased ratings for bilateral hearing loss is before the Board on appeal from a May 2010 rating decision of the Philadelphia RO, which continued a noncompensable (0 percent) rating.  A July 2013 rating decision increased the evaluation to 20 percent, effective September 17, 2012.   

Although increased ratings have been granted for both coronary artery disease and bilateral hearing loss, the issues remain in appellate status, as the maximum schedular ratings have not been assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).

The case is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

With regard to the claims of entitlement to service connection for bilateral neuropathy of the lower extremities and an increased rating for coronary artery disease, in October 2013, new evidence in the form of a private medical statement was received.  No waiver of RO consideration was submitted for this medical statement, and the claims have not been readjudicated subsequent to that evidence being added to the claims file.  This evidence is relevant to the instant claims, because it discusses the current severity of the Veteran's coronary artery disease, and opines that Agent Orange could cause neuropathy.  Therefore, the Board will remand these claims to the RO for readjudication with consideration of the newly received evidence.  38 C.F.R. § 20.1304(c) (2013).

Additionally, the Veteran claims that he has neuropathy in his lower extremities as a result of exposure to Agent Orange.  Service treatment records show the Veteran was treated several times at an air base in Vietnam from August 1968 to March 1969.  Therefore, herbicide exposure is presumed.  However, the Board notes that while there is a presumption of service connection for acute or subacute peripheral neuropathy based on Agent Orange exposure, the Veteran has not been diagnosed with such.  38 C.F.R. § § 3.307, 3.309.  Acute or subacute peripheral neuropathy is defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of onset.  Id.  The Veteran has been diagnosed with chronic neuropathy which remains unresolved as of October 2013.  However, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 Fed. Cir. 1994).  In this regard, the Board notes that the Veteran has not been afforded a VA examination in connection with this claim.  Post-service treatment records show the Veteran was diagnosed with bilateral neuropathy, Agent Orange exposure is presumed, and the October 2013 medical statement opines that Agent Orange could cause neuropathy.  Therefore, an examination is warranted to address the nature, extent and etiology of his bilateral lower extremity neuropathy.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim of an increased rating for bilateral hearing loss, following the September 2012 VA examination, the Veteran was fitted for hearing aids in December 2012.  This is indicative of a worsening of his symptoms and a new examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121 (1991); VAOPGCPREC 11-95 (1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Finally, the record indicates the Veteran receives continuing treatment for his disabilities from both private physicians and from the VA medical center.  Upon remand, the RO should obtain all updated treatment records from all providers.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and request he complete the appropriate authorizations so that VA can obtain updated private treatment records, specifically including treatment records from Mainland Heart Consultants.  The RO should then obtain copies of all treatment records (not already of record) to associate with the claims file.  If any records sought are unavailable, the reason for the unavailability must be given (e.g., did not exist/were destroyed).

2. The RO should obtain copies of all pertinent outstanding VA treatment records from May 2013 to the present.

3. The Veteran should then be scheduled for appropriate VA examinations in connection with his claims.  It is imperative that the claims files be made available to the examiner(s) for review in connection with each examination(s).  After reviewing the records, and examining the Veteran, the examiner is specifically asked to determine:

a. Neuropathy of the lower extremities:

Is it at least as likely as not (a 50 percent probability or greater), that the Veteran's peripheral neuropathy of the lower extremities is related to his active duty service, to include exposure to herbicides/Agent Orange?

A detailed rationale should be furnished for all opinions provided.

b. Coronary Artery Disease:

What is the current severity of the Veteran's service-connected coronary artery disease?  The examiner should report all signs and symptoms necessary for rating the Veteran's coronary artery disease under the rating criteria.  In particular, the examiner should provide the following:

1. The number of workload METs resulting in dyspnea, fatigue, angina, or syncope.

2. An indication as to whether the Veteran has had chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year.

3. A statement as to whether the Veteran has left ventricular dysfunction, and if so, the percent of ejection fraction.

4. The examiner should also comment as to the functional impact of coronary artery disease on the Veteran's daily activities.  

A detailed rationale should be furnished for all opinions provided.

c. Bilateral Hearing Loss:

What is the current severity of the Veteran's service-connected bilateral hearing loss?  Appropriate examination findings should be reported to allow for evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The examiner should also comment as to the functional impact of bilateral hearing loss on the Veteran's daily activities.  

A detailed rationale should be furnished for all opinions provided.

4. The Ro should then review the record (including the medical statement subsequent to the SSOC in October 2013), arrange for any further development indicated, and readjudicate the claims.  If the benefits sought remain denied, furnish the Veteran and his representative an appropriate SSOC, and afford them opportunity to respond, before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



